Case 17-31897       Doc 780      Filed 07/29/19     Entered 07/29/19 13:21:33       Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re                                   :                   Chapter 11
                                        :
CLINTON NURSERIES, INC.,                :                   Case No. 17-31897(JJT)
CLINTON NURSERIES OF MARYLAND, INC., :                      Case No. 17-31898(JJT)
CLINTON NURSERIES OF FLORIDA, INC., and :                   Case No. 17-31899(JJT)
TRIEM LLC,                              :                   Case No. 17-31900(JJT)
                                        :                   (Jointly Administered Under
                      Debtors.          :                   Case No. 17-31897(JJT))

         NOTICE OF SUPPLEMENTAL AUTHORITY IN CONNECTION WITH
            DEBTORS’ MOTION TO DETERMINE AMOUNT OF UNITED
           STATES TRUSTEE FEES PURSUANT TO 28 U.S.C. § 1930(a)(6)

        Clinton Nurseries, Inc. (“CNI”), Clinton Nurseries of Maryland, Inc. (“CMI”), Clinton

Nurseries of Florida, Inc. (“CNF”), and Triem LLC (“Triem; together with CNI, CNM and CNF,

the “Debtors”), for their notice of supplemental authority in connection with their Motion To

Determine Amount Of United States Trustee (the “US Trustee”) Fees (Doc. No. 672, the

“Motion”), respectfully state:

                                      INTRODUCTION

        1.     The Debtors filed the Motion on April 17, 2019.

        2.     Pursuant to a scheduling order entered by the Court on May 30, 2019 (Doc. No.

711), the US Trustee filed objections to the Motion on June 17, 2019 (Doc. Nos. 725 and 726, the

“US Trustee June 17 Objections”), the Debtors filed their reply to the US Trustee June 17

Objections on July 2, 2019 (Doc. No. 743, the “Debtors’ July 2 Reply”), and the US Trustee filed

its reply to the Debtors’ July 2 Reply on July 22, 2019 (Doc. No. 773).

        3.     Subsequent to the filing of the US Trustee June 17 Objections and the Debtors’ July

2 Reply, the following decisions which the Debtors assert are relevant to the Motion were issued:




                                                1
Case 17-31897       Doc 780      Filed 07/29/19      Entered 07/29/19 13:21:33      Page 2 of 2



In re Circuit City Stores, Inc., 2019 Bankr. LEXIS 2121 (Bankr. E.D. Va. July 15, 2019), and

Cranberry Growers Cooperative v. Layng, 2019 U.S. App. LEXIS 21121 (7th Cir. July 17, 2019).

       4.      After consultation, the US Trustee informed the Debtors that the US Trustee had

no objection to the Debtors filing a notice of supplemental authority.

       WHEREFORE, the Debtors respectfully submit this notice of supplemental authority.

       Dated at Bridgeport, Connecticut this 29th day of July, 2019.


                                             CLINTON NURSERIES, INC.,
                                             CLINTON NURSERIES OF MARYLAND, INC.,
                                             CLINTON NURSERIES OF FLORIDA, INC., and
                                             TRIEM LLC,


                                             /s/ Eric Henzy
                                             Eric Henzy (Federal Bar No. ct12849)
                                             ZEISLER & ZEISLER, P.C.
                                             10 Middle Street, 15th Floor
                                             Bridgeport, CT 06605
                                             Tel. 203-368-4234
                                             Fax 203-367-9678
                                             Email: ehenzy@zeislaw.com
                                             Their Attorneys




                                                 2
